Dismissed and Memorandum Opinion filed September 27, 2016.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-16-00577-CV

                       CHARLIE JONES, JR., Appellant

                                        V.
                        CHRISTOPHER FUNK, Appellee

              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1064844

                  MEMORANDUM                    OPINION


        This is an attempted appeal from a judgment signed June 8, 2016. No post-
judgment motion was filed. Appellant’s notice of appeal was filed July 19, 2016.
The notice of appeal must be filed within 30 days after the judgment is signed
when appellant has not filed a timely post-judgment motion. See Tex. R. App. P.
26.1.
      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the 15-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26).

      Appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.). On August 23, 2016, this court ordered appellant to file a proper motion to
extend time to file the notice of appeal on or before September 2, 2016. Appellant
filed no response.

      The appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                          2